DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Ue et al. (US2013/0269379) and Motomura (WO2016071978A1) does not teach the device as recited, in particular “...the heat medium sealing mechanism located on a return pipe between the load side heat exchanger and the intermediate heat exchanger, including a supply port that is connected to the load side heat medium circuit and through which the heat medium and gas flow, the gas being more soluble in the heat medium than is air, a discharge port that is connected to the load side heat medium circuit and through which the gas pushed by the heat medium is discharged, and a flow straightener,” when added to the other features claimed in independent Claim 1.

As per independent Claim 4, the prior art, Ue et al. (US2013/0269379) and Motomura (WO2016071978A1) does not teach the device as recited, in particular “...the controller being configured to control opening and closing of the gas valve and the heat medium valve, wherein the controller is configured to cause the gas valve to be in an open state to supply the gas to the load side heat medium circuit until the gas is discharged from the discharge port, switch the gas valve from the open state to a closed 

As per independent Claim 8, the prior art, Ue et al. (US2013/0269379) and Motomura (WO2016071978A1) does not teach the method as recited, in particular “...the load side heat medium circuit including a load side heat exchanger, a supply port, a discharge port, and a flow straightener provided between the supply port and the discharge port, and an intermediate heat exchanger configured to exchange heat between the heat source side refrigerant circuit and the load side heat medium circuit, the supply port, the discharge port, and the flow straightener located on a return pipe between the load side heat exchanger and the intermediate heat exchanger,,” when added to the other features claimed in independent Claim 8.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763